          Case 4:18-cr-00230-LPR Document 69 Filed 08/18/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION


UNITED STATES OF AMERICA                                                           PLAINTIFF

v.                           CASE NO. 4:18-CR-00230-001 LPR

JAMES AARON RICE                                                                 DEFENDANT

                                            ORDER

       On August 13, 2020 the Court granted Defendant’s Motion for Psychiatric Evaluation.

       The United States Marshal for the Eastern District of Arkansas has advised the Court that

Defendant has been designated to MCC Chicago, Illinois for the examination. Accordingly, the

United States Marshal is directed to transport Defendant to MCC Chicago forthwith.1

       Under 18 U.S.C. § 4247(b) and (c), Defendant is committed to the custody of the

Attorney General, or his authorized representative, for a period not to exceed thirty (30) days for

a psychiatric or psychological examination under 18 U.S.C. § 4241 and for a period not to

exceed forty-five (45) days for psychiatric or psychological examination under 18 U.S.C. § 4242.

Both time periods exclude any time consumed by transportation.

       Based on 18 U.S.C. § 4247(c), the facility conducting the examination will file a report

with this Court with copies to counsel for the United States, Assistant United States Attorneys

Kristin Bryant and Amanda Fields, Post Office Box 1229, Little Rock, Arkansas, 72203, and to

counsel for the defendant, Omar F. Green II, The Law Office of Omar F. Greene, 1501 North

University Avenue, Suite 208, Little Rock, Arkansas, 72207.

       Fourteen (14) days from the date the examination report is received by the Court and the

parties, any party who requests a hearing regarding any issues in the report or opposes the report




                                                1
           Case 4:18-cr-00230-LPR Document 69 Filed 08/18/20 Page 2 of 2



must file a motion for hearing or a motion in opposition, including a concise statement of

opposition to the report and supporting authorities.

       If no motions are filed within fourteen (14) days, the Court will enter an Order adopting

or rejecting the conclusions set forth in the report, and the period of excludable delay will end.2

       IT IS SO ORDERED this 18th day of August 2020.



                                                       ________________________________
                                                       LEE P. RUDOFSKY
                                                       UNITED STATES DISTRICT JUDGE




       1
          Based on 18 U.S.C. § 3161(h)(1)(F), time consumed by transportation in excess of ten (10)
days from today is presumed unreasonable under the Speedy Trial Act.
        2
          18 U.S.C. § 3161(h)(1)(A).


                                                  2
